Citation Nr: 0723963	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for hepatitis C, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1980 to January 
1996.

This appeal to the Board of Veterans Appeals (Board) was 
brought from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in June 2004.

During the course of the current appeal, the veteran has 
raised a number of other issues.  However, before the case 
was received by the Board for the first time, he had made it 
clear that he was withdrawing consideration thereon.  Since 
the case was previously before the Board, he has also again 
raised the issue of entitlement to a total disability rating 
for compensation based on individual unemployability, in the 
context of his various disabilities becoming worse.  This has 
not been further addressed by the VARO, and is not part of 
the current appellate review.  

In June 2006, noting, in pertinent part, that there were new 
regulations in effect for rating hepatitis, the case was 
remanded by the Board for further development of the 
evidence.  This was accomplished; the VARO confirmed the 
prior rating, prepared as SSOC, and the case was returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In February 2007, the veteran submitted a statement 
indicating that he had no further evidence to submit.  He 
subsequently indicated that he was receiving ongoing care by 
VA, from whom records might be available.   

In a statement received in May 2007, the veteran specifically 
requested the opportunity to provide testimony at a hearing 
before the Board, asking that his VA up-dated clinical 
records be acquired and available at the time of that 
hearing.  He also asked that "4 dates close together" be 
assigned (presumably for the scheduled hearing although it 
remains unclear why a multiple number was included, perhaps 
as alternative dates) since he would have to obtain a ride 
from someone else. 

As to the veteran's request that additional medical records 
be obtained for his hearing, the Board would note that 
evidentiary development is not ordinarily done when remand 
for a hearing is necessary.  The veteran is free to secure 
whatever evidence he would like to bring with him to his 
Board hearing.

In view of the foregoing, the case is REMANDED for the 
following action:

The veteran should 
be scheduled for 
hearing in 
accordance with his 
recent request.  He 
indicated that he 
wished to have a 
hearing before the 
Board; in that 
regard, the VARO 
should clarify his 
intent with regard 
to whether he 
desires a Travel 
Board hearing, or a 
videoconference 
hearing.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

